This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   U.S. BANK NATIONAL
 3   ASSOCIATION, AS TRUSTEE
 4   FOR STRUCTURED ASSET
 5   SECURITIES CORPORATION
 6   MORTGAGE LOAN TRUST
 7   MORTGAGE PASS-THROUGH
 8   CERTIFICATE SERIES 2006-BC2,
 9   BY BAC AS SERVICER WITH
10   DELEGATED AUTHORITY UNDER
11   THE TRANSACTION DOCUMENTS,

12                  Plaintiff-Appellee,

13 v.                                                                    NO. 35,638

14 MARCUS D. CHAVEZ,

15                  Defendant-Appellant,

16 and

17   LORRAINE D. CHAVEZ, THE STATE
18   OF NEW MEXICO DEPARTMENT OF
19   TAXATION & REVENUE, NEW
20   MEXICO EDUCATORS FEDERAL
21   CREDIT UNION AND MIDDLE RIO
22   GRANDE CONSERVANCY DISTRICT,

23                  Defendants.
 1 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
 2 Cindy M. Mercer, District Judge



 3 Karen Howden Weaver
 4 Joshua T. Chappell
 5 Albuquerque, NM

 6 for Appellee

 7 Marcus Chavez
 8 Belen, NM

 9 Pro Se Appellant

10                             MEMORANDUM OPINION

11 GARCIA, Judge.

12   {1}   This appeal arises from the district court’s order denying Marcus D. Chavez and

13 Lorraine D. Chavez (referred to collectively as Defendants) motion to vacate the

14 judgment and dismiss for lack of standing. [RP 267] Initially, we note that it has come

15 to this Court’s attention that in the action below, Defendants acted as self-represented

16 litigants, both signing the answer to the complaint. [RP 59] However, Marcus D.

17 Chavez (Appellant), alone, filed and signed the notice of appeal and docketing

18 statement. [RP 264, 274-275] It does not appear that Lorraine D. Chavez filed a notice

19 of appeal from the judgment, and the time for doing so has expired. Appellant cannot

20 represent the interests of Lorraine D. Chavez on appeal in his capacity as a self-


                                              2
 1 represented litigant because he does not appear to be a licensed attorney in the state

 2 of New Mexico. See Chisholm v. Rueckhaus, 1997-NMCA-112, ¶¶ 5-6, 124 N.M.

 3 255, 948 P.2d 707 (holding that a non-attorney may not represent another person in

 4 a legal proceeding). We note that while Appellant may not represent Lorraine D.

 5 Chavez, the outcome of this appeal applies equally to her, as both parties signed the

 6 mortgage and related agreements at issue as husband and wife. [RP 8, 11, 23, 31].

 7   {2}   As to the merits of the appeal, this Court’s calendar notice proposed to

 8 summarily affirm. Appellant filed a memorandum in opposition to the proposed

 9 disposition, and raised what appears to be a new issue that we construe as a motion

10 to amend the docketing statement. Appellee filed a memorandum in support of the

11 proposed disposition. Because we are not persuaded by Appellant’s arguments, we

12 deny the motion to amend as non-viable, and affirm.

13   {3}   Appellant’s docketing statement argued that Plaintiff U.S. Bank (Appellee)

14 failed to show standing, pursuant to Bank of N.Y. v. Romero, 2014-NMSC-007, 320

15 P.3d 1, and Deutsche Bank Nat’l Trust Co. v. Johnston, 2016-NMSC-013, 369 P.3d

16 1046. [DS 3-4] This Court’s calendar notice determined that at the time of the

17 complaint: (1) Appellee asserted that Defendants executed a mortgage and note with

18 the original lender [RP 1 (¶¶ 2-3)]; (2) Defendants entered into a loan modification

19 agreement [RP 2-3 (¶ 4)]; (3) Appellee asserted that it was assigned the mortgage and


                                             3
 1 that it was the holder in due course of the note and mortgage [RP 3 (¶ 5)]; (4) a copy

 2 of the note, indorsed in blank, was attached to the complaint [RP 8-10]; and (5) copies

 3 of the mortgage and assignment of mortgage, as well as a loan modification agreement

 4 were also attached to the complaint [RP 11, 23, 31]. We therefore proposed to

 5 conclude that because Appellee was in possession of bearer paper, indorsed in blank,

 6 when the foreclosure action was filed, Appellee was the holder of the note, entitled to

 7 enforce it, and accordingly had standing to bring the foreclosure action. See NMSA

 8 1978, § 55-3-104(a) (1992) (stating that a promissory note can be enforced by the

 9 holder of the instrument); NMSA 1978, § 55-1-201(b)(21)(A) (2005) (stating that the

10 holder of the instrument is the person in possession of a negotiable instrument that is

11 payable either to bearer (in blank) or to an identified person that is the person in

12 possession); see also Romero, 2014-NMSC-007, ¶ 21 (stating that a person is entitled

13 to enforce a note when they are the holder of the instrument); id. ¶ 26 (“[I]f the . . .

14 note contained only a blank indorsement from [the original lender], that blank

15 indorsement would have established the [b]ank as a holder because the [b]ank would

16 have been in possession of bearer paper[.]”).

17   {4}   Appellant argues that physical possession of the note does not in itself

18 demonstrate a perfected security interest as a holder of the note [MIO 1], and the

19 assignment of the mortgage to Appellee by Mortgage Electronic System (MERS) was


                                              4
 1 ineffective under Romero. [MIO 2-3] Appellant is misguided in his application of that

 2 case. In Romero, the bank attempted to establish itself as the holder of the note simply

 3 by possession, but the note was not indorsed or otherwise transferred to the bank. See

 4 id. ¶¶ 26, 33. The bank therefore alternatively asserted that it could enforce the note

 5 because it was assigned the mortgage by MERS. Id. ¶ 34. Our Supreme Court rejected

 6 the argument and determined that because the bank did not introduce any evidence

 7 demonstrating that it was a party with the right to enforce the note either by an

 8 indorsement or proper transfer, the bank lacked standing to foreclose on the mortgage.

 9 Id. ¶¶ 35, 38. We recognize that an assignment of mortgage has no effect on an

10 assignment of a note, or that an assignment of mortgage does not prove transfer of the

11 note. Johnston, 2016-NMSC-013, ¶ 30. In contrast, here there was evidence both that

12 Appellee was assigned the mortgage prior to the filing of the foreclosure action and

13 that Appellee was the holder of the note, which was indorsed in blank. [RP 3 (¶ 5); RP

14 12, 23, 31] Appellee therefore had standing to foreclose on the mortgage.

15   {5}   Insofar as Appellant argues that the MERS assignment of the mortgage to

16 Appellee was ineffective to establish its right to enforce the note, we disagree. [MIO4]

17 We recognize the separate functions of a note and mortgage in a foreclosure action.

18 See Romero, 2014-NMSC-007, ¶ 35 (“A mortgage securing the repayment of a

19 promissory note follows the note, and thus, only the rightful owner of the note has the


                                              5
 1 right to enforce the mortgage.” (internal quotation marks and citation omitted)).

 2 Unlike the bank in Romero, however, here there was no assertion by Appellee that the

 3 assignment of mortgage also attempted to assign the note. See id. The assignment of

 4 the mortgage occurred in August 2012, prior to the date Appellee filed its complaint

 5 for foreclosure in December of 2012, establishing the proper transfer prior to the filing

 6 date of the foreclosure action. See id. ¶36 (concluding that the MERS assignment

 7 failed not only because the note was not properly indorsed, but also because the

 8 assignment of the mortgage to the bank three months after the complaint for

 9 foreclosure was filed did not establish the proper transfer before the filing date of the

10 foreclosure action). Additionally, to the extent Appellant argues that Appellee did not

11 establish that it owned the note at the time of the filing, we disagree. Appellee

12 established it was the holder in due course of the note by presenting a note indorsed

13 in blank, attached to the complaint, at the time foreclosure action was filed. [RP 3

14 (¶ 5)] Appellee established both that it owned the note at the time of filing and that,

15 as the holder of the note, indorsed in blank, it could enforce the note. See Johnston,

16 2016-NMSC-013, ¶ 25. Therefore, Appellee not only satisfied pleading requirements

17 solely by alleging it was the holder of the note, it also established standing by

18 asserting that it was the holder of the note at the time of filing, and attaching the note

19 to the complaint with an indorsement in blank. [RP 10] See id. ¶ 27 (distinguishing


                                               6
 1 pleading standards from issues of proof for standing).

 2   {6}   Lastly, insofar as Appellant raises for the first time on appeal the issue of

 3 whether Appellee’s status as a trustee affects its capacity as holder of the note, [MIO

 4 5] we construe this as a motion to amend the docketing statement and deny it as non-

 5 viable.

 6         In cases assigned to a summary calendar, a motion to amend the
 7         docketing statement (when asserting other than fundamental error or
 8         jurisdictional issues) will be granted only if: 1. It is timely; 2. It states all
 9         facts material to a consideration of the new issues attempted to be raised;
10         3. It states those issues and how they were preserved or shows why they
11         did not have to be preserved; 4. It states the reason why the issues were
12         not originally raised and shows just cause or excuse for not originally
13         raising them; and 5. It complies in other respects with the appellate rules
14         insofar as necessary under the circumstances of the case.

15 State v. Rael, 1983-NMCA-081, ¶ 15, 100 N.M. 193, 668 P.2d 309 (alteration

16 omitted). Not only does Appellant fail to meet these requirements, he cites no

17 authority in support of his assertion. See Curry v. Great Nw. Ins. Co., 2014-NMCA-

18 031, ¶ 28, 320 P.3d 482 (“Where a party cites no authority to support an argument, we

19 may assume no such authority exists.”). We deny motions to amend the docketing

20 statement if the issue that the appellant is seeking to raise is not viable. See State v.

21 Munoz, 1990-NMCA-109, ¶ 19, 111 N.M. 118, 802 P.2d 23 (stating that if counsel

22 had properly briefed the issue, we “would deny [the] defendant’s motion to amend

23 because we find the issue he seeks to raise to be so without merit as not to be viable”).


                                                  7
1 We therefore deny the motion to amend as non-viable.

2   {7}   For all of the reasons set forth above, and in the proposed disposition, we

3 affirm.

4   {8}   IT IS SO ORDERED.

5                                              ________________________________
6                                              TIMOTHY L. GARCIA, Judge

7 WE CONCUR:


8 _______________________________
9 MICHAEL E. VIGIL, Judge


10 _______________________________
11 J. MILES HANISEE, Judge




                                           8